Exhibit 10.14
EXECUTION COPY
EMPLOYMENT AGREEMENT
     The parties to this Employment Agreement (the “Agreement”) are Christian G.
Le Brun (the “Executive”), residing at 20 Robin Hill Road, Scarsdale, New York
10583, and ORBCOMM Inc. (the “Company”), a company organized under the laws of
Delaware, with principal offices located at 2115 Linwood Avenue, Suite 100, Fort
Lee, New Jersey 07024. Effective as of the Start Date (as defined below), this
Agreement amends, restates and supersedes in its entirety the Employment
Agreement between the Executive and the Company that was effective as of
March 31, 2008 (the “2008 Agreement”), except as otherwise provided in Section
8(b) below.
     The Company desires to provide for the Executive’s continued employment by
the Company, and the Executive desires to accept such continued employment under
the terms and conditions contained herein, and the parties hereto have agreed as
follows:
          1. Employment. The Company shall employ the Executive, and the
Executive shall serve the Company, as General Counsel and Executive Vice
President, with duties and responsibilities compatible with that position. The
Executive agrees to devote his full time, attention, skill, and energy to
fulfilling his duties and responsibilities hereunder. The Executive’s services
shall be performed principally at the Company’s headquarters or such other
principal location in the eastern United States as the Company shall determine.
As set forth in Section 3(f) below, the Company reserves the right to relocate
the Executive to its offices in Dulles, Virginia.
          2. Term of Employment. The Executive’s employment under this Agreement
shall commence as of December 31, 2010 (the “Start Date”) and shall continue
through December 31, 2011 (the “Initial Term”). Upon the expiration of the
Initial Term or any extension thereof, the Initial Term or the extended term, as
applicable, shall be automatically extended by twelve (12) additional calendar
months through the next December 31st, unless either party hereto notifies the
other party in writing at least ninety (90) days in advance of such expiration
that he or it does not want such extension to occur (a “Notice of
Non-Extension”), in which case the Initial Term or the extended term, as
applicable, will not be further extended and the Executive’s employment will
terminate upon such expiration. Notwithstanding the foregoing, the Executive’s
employment with the Company may be terminated prior to the expiration of the
Initial Term or any extended term pursuant to the provisions of Section 4 or 5
below. Hereinafter, the period of the Executive’s employment with the Company is
referred to as the “Term.”
          3. Compensation. As full compensation for the services provided under
this Agreement, the Executive shall be entitled to receive the following
compensation during the Term:

 



--------------------------------------------------------------------------------



 



          (a) Base Salary. The Executive shall be entitled to receive an annual
base salary (the “Base Salary”) of $209,352. Upon each anniversary of the Start
Date, the Base Salary may be increased by the Company in its sole discretion.
Base Salary payments hereunder shall be made in arrears in substantially equal
installments (not less frequently than monthly) in accordance with the Company’s
customary payroll practices for its other executives, as those practices may
exist from time to time.
          (b) Bonus. For each calendar year, the Executive shall also be
eligible to receive a bonus (the “Bonus”) equal to up to 75% of Base Salary,
determined based on the achievement of performance targets (both financial and
qualitative) established each year by the Board of Directors of the Company. In
order to receive such a Bonus, if any, the Executive must be actively employed
by the Company on the date on which such Bonus is scheduled to be paid to the
Executive and not have had his employment terminated with “cause” pursuant to
Section 4(c) below prior to the payment of such Bonus. Further, if the Company
establishes a bonus plan or program in which the Company’s executives are
generally permitted to participate, then the Executive shall be entitled to
participate in such plan or program. The terms and conditions of the Executive’s
participation in, and/or any award under, any such plan or program shall be in
accordance with the controlling plan or program documents.
          Any Bonus hereunder will be paid during the year following the fiscal
year for which the Bonus is being paid, provided that the Bonus will be paid no
earlier than the rendering of the Company’s audited financial statements for
that fiscal year and in any case no later than the earlier of (i) 30 days after
such rendering of the Company’s audited financial statements for that fiscal
year and (ii) June 30th of the year following that fiscal year.
          (c) Employee Benefits. Subject to the Executive satisfying and
continuing to satisfy any plan or program eligibility requirements and other
terms and conditions of the plan or program, the Executive shall be entitled to
receive Company-paid medical and disability insurance, Company-paid term life
insurance (which shall provide for a death benefit payable to the Executive’s
beneficiary), Company-paid holiday and vacation time, and other Company-paid
employee benefits (collectively, “Employee Benefits”), at least equivalent to
those provided to other executives of the Company generally, subject to
applicable policy limitations and maximums. In addition, the Executive shall be
entitled to participate in any profit sharing plan and/or pension plan generally
provided for the executives of the Company or any of its subsidiaries, provided
that the Executive satisfies any eligibility requirements for participation in
any such plan. Notwithstanding the foregoing, the Company reserves the right to
amend, modify, or terminate, in its sole discretion and consistent with
applicable law, any Employee Benefit and any Employee Benefit plan, program or
arrangement provided to employees in general.
          (d) Equity Plan Participation. The Executive shall be entitled to
participate in any equity incentive plan established by the Company in which the
Company’s executives generally are permitted to participate. The terms and
conditions of the Executive’s participation in, and/or any award under, any such
plan shall be in accordance with the applicable controlling plan document and/or
award agreement.

- 2 -



--------------------------------------------------------------------------------



 



          (e) Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in connection with the performance of his
duties under this Agreement, upon his presentation of appropriate vouchers
and/or documentation covering such expenses. Without limiting the generality of
the foregoing, the Company shall reimburse the Executive for all reasonable
transportation, lodging, food, and other expenses incurred by him in connection
with traveling on Company business.
          (f) Relocation. In the event that the Company elects to relocate the
Executive to its offices in Dulles, Virginia, the Company will reimburse the
Executive for his reasonable expenses incurred as a result of such relocation
(including, without limitation, brokerage fees incurred in connection with
selling the Executive’s primary residence), as reasonably approved by the
Company, provided that the total amount of such reimbursement will not exceed
50% of the Base Salary. Any such reimbursement will be made by the Company
within thirty (30) days of the Executive’s submission of such expenses for
reimbursement (including any supporting documentation requested by the Company).
The Executive agrees that he will submit any such reimbursement request, with
requested supporting documents, to the Company no later than February 13th of
the year following the year in which the underlying expense is incurred so that
the Company may make such reimbursement no later than March 15th of the year
following the year in which the underlying expense is incurred.
          (g) Withholdings. All payments made under this Section 3, or any other
provision of this Agreement, shall be subject to any and all federal, state, and
local taxes and other withholdings to the extent required by applicable law.
          4. Termination of Employment.
          (a) Absence. If the Executive shall fail or be unable to perform his
essential duties under this Agreement for any reason, including a physical or
mental disability, with or without reasonable accommodation, for one hundred
eighty (180) calendar days during any twelve (12) month period or for one
hundred (120) consecutive calendar days, then the Company may, by notice to the
Executive, terminate his employment under this Agreement as of the date of the
notice. Any such termination shall be made only in accordance with applicable
law.
          (b) Death. The Executive’s employment under this Agreement shall
terminate automatically upon his death.
          (c) Termination by the Company. The Company shall have the right,
exercisable at any time in its sole discretion, to terminate the employment of
the Executive for any reason whatsoever with or without “cause” (as defined
below). The Executive’s employment shall not be deemed to have been terminated
with “cause” unless he shall have received written notice from the Company at or
prior to the termination of employment advising him of the specific acts or
omissions alleged to constitute “cause” and, in the case of those acts or
omissions

- 3 -



--------------------------------------------------------------------------------



 



that are reasonably capable of being corrected, those acts or omissions continue
uncorrected after he shall have had a reasonable opportunity (not to exceed
fifteen (15) calendar days) to correct them.
          As used in this Agreement, termination with “cause” shall mean only
the Executive’s involuntary termination for reason of (i) the Executive’s breach
of a fiduciary duty of loyalty owed to the Company or any of its subsidiaries,
(ii) the Executive’s conviction of a crime or plea of guilty or no contest to a
crime, (iii) the Executive’s negligence in the performance of his duties,
(iv) the Executive’s willful misconduct, including, without limitation,
embezzlement, (v) the Executive’s material breach of this Agreement, or
(vi) conduct by the Executive beyond the scope of his authority as an officer
and employee of the Company, which conduct gives rise to a hearing before any
governmental department or agency seeking termination or revocation of any
governmental license.
          (d) Termination by the Executive.
          (i) The Executive shall have the right to terminate his employment
with the Company, provided that he provides the Company with at least two
(2) months of advance written notice of such decision. Upon the receipt of such
notice from the Executive, the Company may in its sole discretion accelerate
such two-month period in order to make such termination effective sooner, and/or
may withdraw any and all duties from the Executive and exclude him from the
Company’s premises during the notice period.
          (ii) Notwithstanding Section 4(d)(i) above, in the event that the
Company elects to relocate the Executive to its offices in Dulles, Virginia in
accordance with Section 3(f) above, such election to be communicated to the
Executive in writing, and the Executive elects not to relocate, such decision
will be deemed to be a voluntary resignation of employment by the Executive to
be effective upon a date to be mutually agreed upon by the parties hereto or,
failing such agreement, two (2) months following the date on which the Executive
notifies the Company of his decision not to relocate.
          (e) Severance. If the Company terminates the Executive’s employment
without “cause” pursuant to Section 4(c) above, or the Executive’s employment
terminates as a result of a Notice of Non-Extension provided to the Executive by
the Company pursuant to Section 2 above, then, subject to the Executive’s
execution of the Release attached hereto as Exhibit A (or in a substantially
similar form as the Company deems necessary in order to comply with then
applicable law) (the “Release”) and the Release becoming effective in accordance
with its terms not later than the 60th day following the Executive’s termination
of employment, the Executive shall be entitled to receive, as severance payments
(such severance payments being the Executive’s sole entitlement upon any such
termination), one (1) year of his then Base Salary, payable in accordance with
the Company’s payroll schedule in effect from time to time. Subject to the last
paragraph of this Section 4(e), such severance payments will begin to be paid on
the

- 4 -



--------------------------------------------------------------------------------



 



60th day following the Executive’s termination of employment. Subject only to
the Executive’s delivery of an executed Release and such Release becoming
effective within the provided sixty-day period, the Company’s obligation under
this Section 4(e) shall be absolute and unconditional, and the Executive shall
be entitled to such severance payments regardless of the amount of compensation
the Executive may earn or be entitled to with respect to any other employment he
may obtain during the period for which severance payments are payable.
          If the Executive’s employment with the Company is terminated pursuant
to Section 4(d)(ii) above, the Executive shall be entitled to severance payments
in accordance with, and subject to the Release requirement of, the preceding
paragraph as if his employment were terminated by the Company without “cause.”
Notwithstanding the preceding sentence, any severance payable as a result of a
termination pursuant to Section 4(d)(ii) above shall be in an amount equal to
three (3) months of Base Salary in lieu of the one (1) year of Base Salary set
forth in the preceding paragraph and shall be payable over a three-month period
in accordance with the Company’s periodic payroll schedule in effect from time
to time, such payments to commence on the date set forth in the preceding
paragraph.
          If the Executive’s employment with the Company is terminated pursuant
to Sections 4(a) or 4(b) above, if the Company terminates the Executive’s
employment with “cause” pursuant to Section 4(c) above, if the Executive
terminates his employment pursuant to Section 4(d)(i) above (but not pursuant to
Section 4(d)(ii) above), or if the Executive’s employment terminates as a result
of a Notice of Non-Extension provided to the Company by the Executive, then the
Executive shall not be entitled to any further payments under this Agreement,
including Base Salary, Bonus, Employee Benefits, or severance, except as
otherwise required by applicable law.
          To the extent that any amount payable under this Agreement constitutes
an amount payable under a “nonqualified deferred compensation plan” (as defined
in Section 409A of the Internal Revenue Code (hereinafter, “Code Section 409A”))
that is not exempt from Code Section 409A, and such amount is payable as a
result of a “separation from service” (as defined in Code Section 409A),
including any amount payable under this Section 4 or Section 5 below, then,
notwithstanding any other provision in this Agreement to the contrary, such
payment will not be made to the Executive until the day after the date that is
six months following his separation from service (the “Specified Employee
Payment Date”), but only if, as of his separation from service, he is a
“specified employee” under Code Section 409A and any relevant procedures that
the Company may establish. For the avoidance of doubt, on the Specified Employee
Payment Date, the Executive will be paid in a single lump sum all payments that
otherwise would have been made to him under this Agreement during the six-month
period but were not because of this paragraph. This paragraph will not be
applicable after the Executive’s death.
          5. Merger or Sale of Assets. If a “Change of Control” occurs, then the
Executive shall be entitled to severance payments upon the termination of his
employment thereafter in accordance with, and subject to the Release requirement
of, Section 4(e) above as if

- 5 -



--------------------------------------------------------------------------------



 



his employment were terminated by the Company without “cause,” unless the
successor or transferee entity continues the Executive’s employment on
substantially equivalent terms. Notwithstanding the preceding sentence, any
severance payable as a result of this Section 5 shall be in an amount equal to
eighteen (18) months of Base Salary in lieu of the one (1) year of Base Salary
set forth in Section 4(e) above and shall be payable over an eighteen-month
period in accordance with the Company’s periodic payroll schedule in effect from
time to time, such payments to commence on the date set forth under Section 4(e)
above. This Agreement shall be binding on any and all successors and/or assigns
of the Company, and the Company may assign its rights and obligations under this
Agreement in connection with a Change of Control to the successor or transferee
entity without the Executive’s consent.
          “Change of Control” means (a) the Company’s merger or consolidation
with another corporation or entity, (b) the Company’s transfer of all or
substantially all of its assets to another person, corporation, or other entity,
or (c) a sale of the Company’s stock in a single transaction or series of
related transactions that results in the holders of the outstanding voting power
of the Company immediately prior to such transaction or series of transactions
owning less than a majority of the outstanding voting securities for the
election of directors of the surviving company or entity immediately following
such transaction or series of transactions (other than any registered,
underwritten public offering by the Company of the Company’s stock or pursuant
to any stock-based compensation plan of the Company).
          6. Obligations of the Executive.
          (a) Protectable Interests of the Company. The Executive acknowledges
that he has played and will continue to play an important role in establishing
the goodwill of the Company and its related entities, including relationships
with clients, employees, and suppliers. The Executive further acknowledges that
over the course of his employment with the Company, he has and will continue to
(i) develop special relationships with clients, employees, and/or suppliers,
and/or (ii) be privy to Confidential Information (as defined below). As such,
the Executive agrees to the restrictions below in order to protect such
interests on behalf of the Company, which restrictions the parties hereto agree
to be reasonable and necessary to protect such interests.
          (b) Non-Competition. During the Executive’s employment and for the one
(1) year period immediately thereafter, or, if greater, for the period of time
during which the Executive is receiving severance payments under Sections 4(e)
or 5 above, the Executive shall not, anywhere in the world, whether directly or
indirectly, for himself or for any third party: (i) engage in any business
activity; (ii) provide professional services to another person or entity
(whether as an employee, consultant, or otherwise); or (iii) become a partner,
member, principal, or stockholder in any entity; and in each such case, that is
in competition with the Business. For purposes of this Section 6(b) and Section
6(c) below, “Business” shall mean the business of offering wireless data
communication services, including for the purpose of tracking and/or monitoring
fixed or mobile assets, the business of designing, manufacturing or distributing

- 6 -



--------------------------------------------------------------------------------



 



modems that operate on such services, or any other business in which the Company
is materially engaged during the six (6) month period immediately preceding the
Executive’s termination of employment. The Executive acknowledges and
understands that, due to the global nature of the Company’s business and the
technological advancements in electronic communications around the world, any
geographic restriction of the Executive’s obligation under this Section 6(b)
would be inappropriate and counter to the protections sought by the Company
hereunder.
          (c) Non-Solicitation. During the Executive’s employment and for the
two (2) year period immediately thereafter, the Executive shall not, anywhere in
the world, whether directly or indirectly, for himself or for any third party:
(i) solicit any business or contracts, or enter into any business or contract,
directly or indirectly, with any supplier, licensee, customer, or partner of the
Company that (A) was a supplier, licensee, customer, or partner of the Company
at, or within six (6) months prior to, the termination of Executive’s
employment, or (B) was a prospective supplier, licensee, customer, or partner of
the Business at the time of the Executive’s termination of employment, and in
either case, for purposes of engaging in an activity that is in competition with
the Business; or (ii) solicit or recruit, directly or indirectly, any of the
Company’s or its subsidiaries’ employees, or any individuals who were employed
by the Company or its subsidiaries within six (6) months prior to the
termination of the Executive’s employment, for employment or engagement (whether
as an employee, consultant, or otherwise) with a person or entity involved in
marketing or selling products or services competitive with the Business. The
Executive acknowledges and understands that, due to the global nature of the
Company’s business and the technological advancements in electronic
communications around the world, any geographic restriction of the Executive’s
obligation under this Section 6(c) would be inappropriate and counter to the
protections sought by the Company hereunder.
          (d) Confidential Information. The Executive acknowledges that during
the course of his employment with the Company, he has had and will continue to
have access to information about the Company, and its clients and suppliers,
that is confidential and/or proprietary in nature, and which belongs to the
Company. As such, at all times, both during his employment and thereafter, the
Executive will hold in the strictest confidence, and not use or attempt to use
except for the benefit of the Company, and not disclose to any other person or
entity (without the prior written authorization of the Company) any Confidential
Information (as defined below). Notwithstanding anything contained in this
Section 6(d), the Executive will be permitted to disclose any Confidential
Information to the extent required by validly issued legal process or court
order, provided that the Executive notifies the Company immediately of any such
legal process or court order in an effort to allow the Company to challenge such
legal process or court order, if the Company so elects, prior to the Executive’s
disclosure of any Confidential Information.
          For purposes of this Agreement, “Confidential Information” means any
confidential or proprietary information which belongs to the Company, or any of
its clients or suppliers, including without limitation, technical data, market
data, trade secrets, trademarks, service marks, copyrights, other intellectual
property, know-how, research, business plans, product information, projects,
services, client lists and information, client preferences, client

- 7 -



--------------------------------------------------------------------------------



 



transactions, supplier lists and information, supplier rates, software,
hardware, technology, inventions, developments, processes, formulas, designs,
drawings, marketing methods and strategies, pricing strategies, sales methods,
financial information, revenue figures, account information, credit information,
financing arrangements, and other information disclosed to the Executive by the
Company or otherwise obtained by the Executive during the course of his
employment, directly or indirectly, and whether in writing, orally, or by
electronic records, drawings, pictures, or inspection of tangible property.
“Confidential Information” does not include any of the foregoing information
which has entered the public domain other than by a breach of this Agreement or
the breach of any other obligation to maintain confidentiality of which the
Executive is aware.
          (e) Return of Company Property. Upon the termination of the
Executive’s employment with the Company (whether upon the expiration of the Term
or otherwise), or at any time during such employment upon request by the
Company, the Executive will promptly deliver to the Company and not keep in his
possession, recreate, or deliver to any other person or entity, any and all
property which belongs to the Company, or which belongs to any other third party
and is in the Executive’s possession as a result of his employment with the
Company, including without limitation, computer hardware and software, palm
pilots, pagers, cell phones, other electronic equipment, records, data, client
lists and information, supplier lists and information, notes, reports,
correspondence, financial information, account information, product information,
files, and other documents and information, including any and all copies of the
foregoing.
          (f) Ownership of Property. The Executive acknowledges that all
inventions, innovations, improvements, developments, methods, processes,
programs, designs, analyses, drawings, reports and all similar or related
information (whether or not patentable) that relate to the Company’s or any of
its affiliates’ actual or anticipated business, research, and development, or
existing or future products or services, and that are conceived, developed,
contributed to, made, or reduced to practice by Executive (either solely or
jointly with others) while engaged by the Company or any of its affiliates
(including any of the foregoing that constitutes any Confidential Information)
(“Work Product”) belong to the Company or such affiliate, and the Executive
hereby assigns, and agrees to assign, all of the above Work Product to the
Company or such affiliate.
          (g) Judicial Modification. The Executive acknowledges that it is the
intent of the parties hereto that the restrictions contained or referenced in
this Section 6 be enforced to the fullest extent permissible under the laws of
each jurisdiction in which enforcement is sought. If any of the restrictions
contained or referenced in this Section 6 is for any reason held by an
arbitrator or court to be excessively broad as to duration, activity,
geographical scope, or subject, then, for purposes of that jurisdiction, such
restriction shall be construed, “blue penciled” or judicially modified so as to
thereafter be limited or reduced to the extent required to be enforceable in
accordance with applicable law.

- 8 -



--------------------------------------------------------------------------------



 



          (h) Equitable Relief. The Executive acknowledges that the remedy at
law for his breach of this Section 6 will be inadequate, and that the damages
flowing from such breach will not be readily susceptible to being measured in
monetary terms. Accordingly, upon a violation of any part of this Section 6, the
Company shall be entitled to immediate injunctive relief (or other equitable
relief) from any court with proper jurisdiction and may obtain a temporary order
restraining any further violation. No bond or other security shall be required
in obtaining such equitable relief, and the Executive hereby consents to the
issuance of such equitable relief. Nothing in this Section 6(h) shall be deemed
to limit the Company’s remedies at law or in equity for any breach by the
Executive of any of the parts of this Section 6 which may be pursued or availed
of by the Company.
          7. Arbitration. Except as provided in Section 6(h) above, any dispute
or controversy between the parties hereto, whether during the Term or
thereafter, including without limitation, any and all matters relating to this
Agreement, the Executive’s employment with the Company and the cessation
thereof, shall be settled by arbitration administered by the American
Arbitration Association (“AAA”) in New York, New York pursuant to the AAA’s
National Rules for the Resolution of Employment Disputes (or their equivalent),
which arbitration shall be confidential, final, and binding to the fullest
extent permitted by law. The parties agree to waive their right to a trial by
jury and agree that they will not make a demand, request or motion for a trial
by jury or court. This agreement to arbitrate shall be binding upon the heirs,
successors, and assigns and any trustee, receiver, or executor of each party. A
party shall initiate the arbitration process by delivering a written notice of
such party’s intention to arbitrate to the other party at the address set forth
above and by filing the appropriate notice with the AAA. The parties shall
select an arbitrator by mutual agreement, within thirty (30) days after the
written notice of intention to arbitrate is received, from a list of eligible
arbitrators received from the AAA who are on its Employment Dispute Resolution
roster (or the equivalent thereof). If the parties fail to agree on an
arbitrator, the AAA Administrator or his/her delegate shall select an
arbitrator, who is a member of the AAA’s Employment Dispute Resolution roster
(or the equivalent thereof). There shall be one arbitrator. The arbitrator shall
have the authority to resolve all issues in dispute, including the arbitrator’s
own jurisdiction, whether any dispute must be arbitrated hereunder, and whether
this Section 7 is void or voidable, and to award compensatory remedies and other
remedies permitted by law. The arbitrator shall decide the matters in dispute in
accordance with the governing law provisions of this Agreement, except that the
parties agree that this agreement to arbitrate shall be governed by the Federal
Arbitration Act, 9 U.S.C. § 1, et seq. The award of the arbitrator shall be
final and shall be the sole and exclusive remedy between the parties regarding
any claims, counterclaims, issues, or accountings. Except as otherwise provided
by the arbitrator in accordance with applicable law, each party hereto shall be
responsible for paying its own attorneys’ fees and costs incurred in connection
with any dispute between the parties. To the extent inconsistent with the form
of arbitration agreement that the Company’s employees generally are required to
enter into, including the Executive, this arbitration provision shall control.
Otherwise, to the extent compatible, effect shall be given to both this
arbitration provision and the Company’s form of arbitration agreement that the
Executive has executed or will be required to execute.

- 9 -



--------------------------------------------------------------------------------



 



          8. Miscellaneous.
          (a) Notices. Any notice or other communication under this Agreement
shall be in writing and shall be considered given when delivered personally or
five (5) days after mailed by registered mail, return receipt requested, to the
Executive and the Company at their respective addresses set forth above (or at
such other address as a party may specify by notice to the other).
          (b) Entire Agreement; Amendments. This Agreement contains a complete
statement of all of the arrangements between the Executive and the Company with
respect to the employment of the Executive by the Company and the Executive’s
compensation for such employment, and supersedes all previous agreements,
arrangements and understandings, written or oral, relating thereto other than
any existing equity award agreements previously executed by the parties hereto.
This Agreement may not be amended except by a written agreement signed by the
Company and the Executive. Effective as of the Start Date, this Agreement
supersedes and replaces in its entirety the 2008 Agreement, provided that any
obligations of the Executive under the 2008 Agreement applicable to the time
period before the Start Date (such as the Executive’s obligation to keep certain
information confidential) shall survive and remain enforceable.
          The intent of the parties hereto is that payments and benefits under
this Agreement comply with or be exempt from Code Section 409A and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. Notwithstanding anything in this Agreement to the
contrary, in the event that amendments to this Agreement are necessary in order
to comply with Code Section 409A or to minimize or eliminate any income
inclusion and penalties under Code Section 409A (e.g., under any document or
operational correction program), the Company and the Executive agree to
negotiate in good faith the applicable terms of such amendments and to implement
such negotiated amendments, on a prospective and/or retroactive basis, as
needed. Further, a termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts that are payable under a “nonqualified deferred
compensation plan” (as defined in Code Section 409A) that is not exempt from
Code Section 409A unless such termination of employment is also a “separation
from service” within the meaning of Code Section 409A and, for purposes of any
such provision of this Agreement, references to a “termination,” “employment
termination,” “termination of employment,” “termination date,” “employment
termination date,” or like term shall mean “separation from service” or the date
of the “separation from service,” as applicable.
          (c) Severability. In the event that any provision of this Agreement,
or the application of any provision to the Executive or the Company, is held to
be unlawful or unenforceable by any court or arbitrator, then the remaining
portions of this Agreement shall remain in full force and effect and shall not
be invalidated or impaired in any manner.

- 10 -



--------------------------------------------------------------------------------



 



          (d) Waiver. No waiver by any party hereto of any breach of any term or
covenant in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such breach, or a waiver of any other term or covenant contained in this
Agreement.
          (e) Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of New Jersey without regard to its
conflict of laws principles.
          IN WITNESS WHEREOF, the parties hereto have executed this document as
of the ___ day of November, 2010 to be effective as of the Start Date.

                       ORBCOMM Inc.              
     By:
               
     Name:
 
 
     
 
Christian G. Le Brun    
     Title:
               

- 11 -



--------------------------------------------------------------------------------



 



EXHIBIT A — GENERAL RELEASE
     FOR AND IN CONSIDERATION OF the severance benefits set forth in the
employment agreement to which this General Release is attached, I, Christian Le
Brun, agree, on behalf of myself, my heirs, executors, administrators, and
assigns, except as otherwise provided in this General Release, to release and
discharge ORBCOMM Inc. (the “Company”), and its current and former officers,
directors, employees, agents, owners, subsidiaries, divisions, affiliates,
parents, successors, and assigns (the “Released Parties”) from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, and demands
whatsoever (“Losses”) which I, my heirs, executors, administrators, and assigns
have, or may hereafter have, against the Released Parties or any of them arising
out of or by reason of any cause, matter, or thing whatsoever from the beginning
of the world to the date hereof, including without limitation, my employment
agreement, my employment by the Company and the cessation thereof, and all
matters arising under any federal, state, or local statute, rule, or regulation,
or principle of contract law or common law, including but not limited to, the
Worker Adjustment and Retraining Notification Act of 1988, as amended, 29 U.S.C.
§§ 2101 et seq., the National Labor Relations Act of 1935, as amended, 29 U.S.C.
§§ 151 et seq., the Family and Medical Leave Act of 1993, as amended, 29 U.S.C.
§§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with Disabilities
Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Genetic Information
Nondiscrimination Act of 2008, as amended, 42 U.S.C. §§ 2000ff et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., the Virginia Human Rights Act, as amended, Va. Code Ann. §§ 2.1-714 et
seq., the Virginia Persons with Disabilities Act, as amended, Va. Code Ann. §§
51.5-1 et seq., the New Jersey Law Against Discrimination, as amended, N.J.
Stat. Ann. §§ 10:5-1 et seq., the New Jersey Conscientious Employee Protection
Act, as amended, N.J. Stat. Ann. §§ 34:19-8 et seq., any federal, state, or
local “whistleblower” law, and any other equivalent federal, state, or local
statute; provided that I do not release or discharge the Released Parties
(1) from any Losses arising under the ADEA which arise after the date on which I
execute this General Release or (2) from any rights that I may have to be
indemnified by the Company for any acts or omissions by me made in the course of
my role as an officer and employee of the Company. It is understood that nothing
in this General Release is to be construed as an admission on behalf of the
Released Parties of any wrongdoing with respect to me, any such wrongdoing being
expressly denied.
     I represent and warrant that I fully understand the terms of this General
Release, that I have had the benefit of advice of counsel or have knowingly
waived such advice, and that I knowingly and voluntarily, of my own free will,
without any duress, being fully informed, and after due deliberation, accepts
its terms and sign the same as my own free act. I understand that as a result of
executing this General Release, I will not have the right to assert that the
Company violated any of my rights in connection with my employment agreement, my
employment, or with the termination of such employment.
     I affirm that I have not filed, and agree, to the maximum extent permitted
by law, not to initiate or cause to be initiated on my behalf, any complaint,
charge, claim, or proceeding against the Released Parties before any federal,
state, or local agency, court, or other body relating to my

- 12 -



--------------------------------------------------------------------------------



 



employment agreement, my employment, or the cessation thereof, and agree not to
voluntarily participate in such a proceeding. Notwithstanding the prior
sentence, to the extent that applicable law does not permit me to waive my right
to file such a complaint, charge, or claim, I hereby waive my right to, and
agree, to the maximum extent permitted by law, not to, seek, receive, collect,
or benefit from any monetary or other compensatory settlement, award, judgment,
or other resolution (including a resolution that would otherwise provide for my
reinstatement to employment) of any complaint, charge, or claim that any agency
or other body pursues against any of the Released Parties, whether pursued
solely on my behalf or on behalf of a greater class of individuals. However,
nothing in this General Release shall preclude or prevent me from filing a claim
with the Equal Employment Opportunity Commission that challenges the validity of
this General Release solely with respect to my waiver of any Losses arising
under the ADEA.
     I acknowledge that I have twenty-one (21) days in which to consider whether
to execute this General Release. I understand that I may waive such 21-day
consideration period. I understand that upon my execution of this General
Release, I will have seven (7) days after such execution in which I may revoke
my execution of this General Release. In the event of revocation, I must present
written notice of such revocation to __________________ at the Company by
delivering such written notice to him at ______________________.
     If seven (7) days pass without receipt of such written notice of
revocation, this General Release shall become binding and effective on the
eighth day (the “Release Effective Date”).
     This General Release shall be governed by the laws of the State of New
Jersey without giving effect to its conflict of laws principles.

                                                Christian Le Brun              
Date    
 
                       
STATE OF
        )              
 
                       
 
        :     ss.:        
COUNTY OF
        )              
 
                       

          On the ___ day of ___________________ in the year 201__, before me,
the undersigned, personally appeared Christian Le Brun, personally known to me
or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument, and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument
he executed such instrument, and that such individual made such appearance
before the undersigned.

              Notary Public           

- 13 -